Mr. Justice Baker delivered the opinion of the court. This is a writ of error, to reverse a decree of foreclosure, upon the ground that certain of the depositions taken by the master, on the reference of the cause to him to take and report proofs, with his conclusions thereon, were not signed by the witnesses. No objections to the report were taken before the master and no exceptions thereto filed in the Superior Court. The master at the end of his report certified that the testimony taken by him was reduced to writing and was “read at the time and sworn to before me, except where the signature of the witness to the deposition was waived by stipulation of counsel.” All the questions involved in this case were in the case of Dorn v. Ross, 177 Ill. 225-228, decided by the Supreme Court against the contention of the plaintiffs in error in this case, and upon the authority of that case the decree of the Superior Court will be affirmed. ‘Affirmed.